Citation Nr: 1421071	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-06 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to June 1970.  He is in receipt of a Combat Infantryman Badge (CIB), which denotes his participation in combat.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was remanded by the Board in December 2011 for additional development.

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The Veteran submitted additional evidence that was received at the Appeals Management Center in October 2012.  RO consideration of this evidence has been waived.  38 C.F.R. § 20.1304 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in the Board's December 2011 remand, the Veteran asserts that he first hurt his low back in service and that he has experienced low back pain since then.  He reports that he injured his low back during a motor vehicle incident when the APC track he was driving in Vietnam hit a land mine, was thrown into the air, and landed hard on the ground.  The Veteran contends that he did not notice any low back pain immediately because he was too scared and feared for his life, but he later began to experience low back pain, though he denied seeking any medical treatment for his back afterward.  

The Board remanded the claim in December 2011 in order to afford the Veteran an adequate VA examination.  The requested examination was conducted in the form of a back conditions Disability Benefits Questionnaire (DBQ) in January 2012.  The examiner determined that the Veteran's diagnosed degenerative arthritis of the lumbar spine was not related to his period of service.  The rationale was based in part on the absence of treatment for the reported APC track incident in the service treatment records.  Given that the Veteran is a combat Veteran, the claim must be returned to the examiner who conducted the January 2012 VA examination for an addendum opinion that does not rely on the absence of service treatment records in formulating an opinion.  As the claim is being remanded for the foregoing reason, additional VA treatment records should also be obtained.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Durham VAMC, dated since August 2012.

2.  Return the claims files to the examiner who conducted the January 2012 back conditions DBQ for an addendum opinion.  If the January 2012 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled. 

Based on the review of the examination and claims files, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the current degenerative arthritis of the lumbar spine had its onset during active service or is related to any in-service disease, event, or injury, to include the undocumented low back injury sustained after the APC track the Veteran was driving in Vietnam hit a land mine, was thrown into the air, and landed hard on the ground, and the documented treatment in August 1968 related to low back pain after the Veteran injured his back carrying a man.

The examiner is informed that the absence of treatment following the reported APC track incident is not fatal to the claim as the reported injury is consistent with combat service, notwithstanding the fact that there is no official record of such in-service incurrence. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  In providing a rationale, the examiner must address the Veteran's competent assertions that he has experienced low back pain since service and should also provide discussion of the findings on x-ray of the Veteran's lumbosacral spine dated in March 2002 and July 2006.  

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



